Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/884,237 filed 05/27/2020 (U.S. PG Publication 2020/0403275). It is also in response to information disclosure statement, IDS, filled 05/27/2020 and 01/20/2022. 
Claims 1-5 are currently pending in this application, and all claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2019-113980 filed 06/19/2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 and 01/20/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 05/27/2020 are acceptable for examination purposes. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. PG Publication 2012/0058375)
Regarding Claim 1 Tanaka discloses a battery (Tanaka Title, paragraph 0015, claim 1) considered equivalent to the claimed power storage element. The battery, i.e. power storage element, comprising an electrode winding body provided by winding a positive electrode and a negative electrode (Tanaka Fig. 2, paragraph 0026, 0054), the negative electrode and positive electrode are equivalent to the first electrode plate and a second electrode plate.  Each of the positive electrode and the negative electrode has a strip-like shape (Tanaka Fig. 2, paragraph 0028, 0066) equivalent to each of the first electrode plate and the second electrode plate having a belt shape; and the strip-like positive electrode and strip-like negative electrode having a size in a longitudinal direction longer than a size in a width direction (Tanaka Fig. 2, 3, paragraph 0015, 0018,0019, 0054).
The negative electrode 20 including a current collector foil 21 and a negative electrode active material 22 on the current collector foil, and the positive electrode 10  including a current collector foil 11 and a positive electrode active material 12 on the current collector foil 11 and an intervening  separator 30 (Tanaka Fig. 3, paragraph 0027, 0028,0029), equivalent to the first electrode plate including a first current collecting foil, a first electrode active material layer disposed on a surface of the first current collecting foil, and a separator layer that covers the first electrode active material layer, and the second electrode plate including a second current collecting foil, and a second electrode active material layer disposed on a surface of the second current collecting foil.  
A protruding portion in which the positive current collector foil 11 (equivalent to the second current collecting foil) is not covered with the positive electrode (i.e. second electrode) active material layer 12 being provided at one end in the width direction over an entire length in the longitudinal direction (Tanaka Fig. 2, 3, paragraph 0029).
An edge 24 of the negative electrode 20 (equivalent to the   first end of the negative electrode i.e. first electrode plate), located on a side on which the protruding portion 11 is provided, is located outward of an edge portion 14 (i.e. second end) of the positive electrode active material 12  in width direction (Tanaka Fig. 3, paragraph 0058) , the edge portion 14 is equivalent to the second end of the second electrode active material layer in the width direction located adjacent to the protruding portion.
Tanaka discloses an alumina-containing layer 40, a mixture of inorganic particles and a binder (Tanaka Fig, 3, paragraph 0028, 0032) is considered equivalent to the insulating member, since the Instant Specification discloses the insulating layer 25 is a layer composed of ceramic particles and a binder (Instant Specification paragraph 0028). The insulating member 40, is interposed between the negative electrode 20 (i.e. first electrode plate) and the positive electrode 10 (i.e. second electrode plate) (Tanaka Fig. 3, paragraph 0027); the insulator layer is provided in a region including at least the edge portions 14, 24 (i.e. second end and the first end) in the width direction (Tanaka Fig. 3). is provided in a region including a third end of the second electrode plate in the longitudinal direction and a fourth end opposite to the third end in the longitudinal direction (i.e. ends perpendicular to the second end constituting an upper and lower surfaces of the current collecting foil constituting the second electrode), and is not provided in a region between the third end and the fourth (Tanaka Fig.3); that region being the width region that separates the third end and the fourth end.  

    PNG
    media_image1.png
    701
    945
    media_image1.png
    Greyscale

Tanaka Fig. 3

    PNG
    media_image2.png
    516
    813
    media_image2.png
    Greyscale

Tanaka Fig. 3

    PNG
    media_image3.png
    586
    778
    media_image3.png
    Greyscale

Tanaka Fig. 3

    PNG
    media_image4.png
    460
    788
    media_image4.png
    Greyscale

Tanaka Fig. 3
Regarding Claim 2 Tanaka discloses the battery (i.e. the power storage element) wherein the positive electrode 10 (i.e. second electrode plate) has an insulating layer 40 that covers a region of the protruding portion 11, the region being adjacent to the second electrode active material layer 12; the edge 24 of the negative electrode (i.e. first end) is located within a range where the insulating layer 40 is provided; and the insulating member is provided in a region including at least a region where the insulating layer is provided in the width direction. (Tanaka Fig. 3).
Regarding Claim 5 Tanaka discloses the alumina-containing layer 40, equivalent to the insulating member, contains a risen binder (Tanaka Fig, 3, paragraph 0028, 003, 00362) and has a plate shape (Tanaka Fig. 3), making it to have improved adhesion and  bond strength with the current collector and adjacent active material layer (Tanaka paragraph 0032); thus, one surface of the insulating member being an adhesive surface; and the insulating member is provided on front and back surfaces of the second electrode plate at the third end and the fourth end (Tanaka Fig. 3), with the adhesive surface facing the second electrode plate and a part of the insulating member disposed so as to protrude outward from the second electrode plate in the longitudinal direction (Tanaka Fig. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. PG Publication 2012/0058375) in view of Sato Takao et al. (WO2019049479; the U.S. equivalent Sato et al. (U.S.PG Publication 2020/0168886) is used here) 
The discussion of Tanaka as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 3 Tanaka is silent about the insulating member is provided over an entire length of the second electrode plate in the width direction. Sato discloses a laminate battery (Sato paragraph 0015), wherein electrode body 14 has a wound structure in which a positive electrode 11 and a negative electrode 12 are wound with a separator 13 therebetween (Sato Fig. 1, paragraph 0016), the positive electrode has an exposed portion 32 at which a surface of the positive electrode current collector along the longitudinal direction is not coated with the positive electrode active material (Sato Fig. 2, paragraph 0023, 0025). Sato discloses an insulating tape 40 is provided on the exposed portion of the positive electrode along the entire length in the width direction (Sato Fig. 2, 3) and the insulating tape 40 suppresses an occurrence of an internal short circuit (Sato paragraph 0037). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrode body of Tanaka by the teaching of Sato and included the insulating tape provided over the entire length of the positive electrode (i.e. second electrode) in the width direction so that internal short circuit is suppressed as taught by Sato (Sato paragraph 0037). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. PG Publication 2012/0058375)
The discussion of Tanaka as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 4 Tanaka discloses the electrode winding body is a flat winding body 1 having a flat portion and two tuning portions (Tanaka Fig. 2, paragraph 0018). Tanaka is silent about at least one of the insulating members is disposed on an upper turning portion of the two turning portions in a use state of the power storage element. However, changing the position of the insulating tape along the winding electrode body between the flat portions and the turning portions would have been obvious to a person of ordinary skill since such a change constitutes shift of position of parts, and according to the MPEP, shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722